841 So. 2d 632 (2003)
Evelyn MARTINEZ, Appellant,
v.
STATE of Florida, Appellee.
No. 2D00-2132.
District Court of Appeal of Florida, Second District.
April 4, 2003.
James Marion Moorman, Public Defender, and William L. Sharwell, Assistant Public Defender, Bartow, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Deborah F. Hogge, Assistant Attorney General, Tampa, for Appellee.
FULMER, Judge.
Evelyn Martinez appeals from the sentence imposed upon revocation of her community control. The trial court imposed a sentence of thirty months in prison followed by one year of drug offender probation. The sole issue she raises on appeal concerns a special condition of probation that was not orally pronounced at sentencing. The State concedes error.
The written order of probation contains a provision in condition 13 requiring Martinez to pay for tests to determine whether she has a treatable problem with alcohol or drugs. The requirement that Martinez pay for testing is a special condition of probation that must be orally pronounced. See Edwards v. State, 814 So. 2d 1197, 1198 (Fla. 2d DCA 2002); Miller v. State, 809 So. 2d 101, 102 (Fla. 2d DCA 2002). Accordingly, we reverse and remand for the trial court to strike the payment requirement in condition 13.
Reversed and remanded.
WHATLEY and SILBERMAN, JJ., Concur.